Citation Nr: 0019340	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-00 116	)	DATE
	)
	)


THE ISSUES

1.  Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in a July 24, 1998, 
decision to deny an appeal for entitlement to service 
connection for an acquired psychiatric disorder, including on 
a secondary basis. 

2.  Whether the Board committed CUE in a July 24, 1998, 
decision to deny an appeal for entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1975, with additional unverified service with the 
Army National Guard. 


FINDINGS OF FACT

1.  The moving party has not set forth clearly and 
specifically how an error of fact or of interpretation or 
application of statute or regulation in the July 24, 1998, 
Board decision would have manifestly changed the result of 
the Board decision as it pertained to the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, including on a secondary basis. 

2.  The moving party has not set forth clearly and 
specifically how an alleged error of fact or of 
interpretation or application of statute or regulation in the 
July 24, 1998, Board decision, would have manifestly changed 
the result of the Board decision as it pertained to the issue 
of entitlement to a total rating based on individual 
unemployability due to service-connected disability.


CONCLUSIONS OF LAW

1.  The motion for revision of the July 24, 1998, Board 
decision which denied an appeal on the issue of entitlement 
to service connection for an acquired psychiatric disorder, 
including on a secondary basis, is without legal merit.  38 
U.S.C.A. § 7111 (West 1991); 38 C.F.R. §§ 20.1403(a), 
20.1404(b) (1999).

2.  The motion for revision of the July 24, 1998, Board 
decision which denied an appeal on the issue of entitlement 
to a total rating based on individual unemployability is 
without legal merit.  38 U.S.C.A. § 7111 (West 1991); 38 
C.F.R. §§ 20.1403(a), 20.1404(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7111, the Board has, for the first time, 
been granted the authority to revise a prior decision of the 
Board on the grounds of CUE.  A claim requesting review under 
the new statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's new 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 
38 C.F.R. § 20.1400. 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In this case, in a June 1999 letter, the moving party 
effectively entered a motion for revision of the Board's July 
1998 decision on the basis of CUE.  The only contention, 
however, with regard to the Board's decision to deny an 
appeal for entitlement to service connection for an acquired 
psychiatric disorder, including on a secondary basis, was 
that the Board "decision was wrong."  The veteran requested 
the Board to "look at all the evidence and make a favorable 
decision" on the motions on appeal.  With regard to the 
Board decision to deny an appeal for entitlement to a TDIU, 
the moving party alleged that the Board committed the error 
of overlooking medical information by a Dr. McDonald of the 
U.S. Air Force Medical Center at Wright Patterson Air Force 
Base, which demonstrated a mild C6-7 radiculopathy.  He 
indicates that this information demonstrates that the spinal 
injury has caused motor function weakness in both arms and 
legs. 

After a review of the evidence that existed at the time of 
the July 1998 Board decision, the Board finds that the moving 
party has not proffered a legally cognizable claim of CUE in 
the July 1998 Board decision with regard to the Board's 
decision to deny an appeal for entitlement to service 
connection for an acquired psychiatric disorder, including on 
a secondary basis.  With regard to this issue, the moving 
party in this case has not set forth specific allegations of 
error, of either fact or law, which would warrant a finding 
of CUE.  The moving party does not contend that the correct 
facts were not before the Board at the time of its July 1998 
decision to deny an appeal for entitlement to service 
connection for an acquired psychiatric disorder, including on 
a secondary basis.  With regard to allegations of error of 
law, the moving party has not clearly and specifically 
alleged an error of interpretation or application of statute 
or regulation in the July 24, 1998 Board decision to deny an 
appeal for entitlement to service connection for an acquired 
psychiatric disorder, including on a secondary basis. 

With regard to the Board's July 1998 decision to deny an 
appeal for entitlement to TDIU, the moving party claims a 
failure by the Board to consider a medical entry showing mild 
C6-C7 radiculopathy, but makes no specific allegations of how 
the alleged error of fact would have manifestly have changed 
the result of that Board decision.  The moving party's 
representative offered no additional contentions pertaining 
to CUE in the Board decision.  

While the Board's July 24, 1998, decision did not expressly 
mention the medical information by a Dr. McDonald of the U.S. 
Air Force Medical Center at Wright Patterson Air Force Base, 
there is no indication of record that it did not consider 
such evidence, which was of record at the time of the July 
1998 Board decision.  The Board is presumed to have 
considered all the evidence of record at the time of the July 
1998 decision, whether or not it expressly cited to such 
evidence.  In this regard, the Court has held that "there is 
a presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 
308-09 (1992) (quoting United States v. Chemical Foundation, 
Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  
Unless rebutted by clear evidence to the contrary, VA is 
entitled to the benefit of this presumption.  Id.  The moving 
party relies on the absence of an express citation to the Air 
Force medical record in the July 1998 Board decision as 
evidence that the Board failed to consider such evidence.  
However, such does not constitute clear evidence to the 
contrary that the Board is administratively presumed to have 
considered such evidence.  The Board's July 1998 decision 
indicates that it specifically considered the essential facts 
that the veteran had a service-connected disc herniation at 
C5-C6, which was rated as 20 percent disabling, and was 
manifested by complaints of chronic pain in the neck and 
shoulder, diagnosed as mechanical neck pain.  The July 1998 
Board decision also reflects that the Board specifically 
considered evidence of record which demonstrated diminished 
ability to appreciate light touch on the medial portion of 
each forearm and upper back, various neurological evidence 
that no neurological disease was present, MRI scan evidence 
of prominent posterior bulging of the C3-4 annulus, and 
limitation of motion of the cervical spine (due to various 
causes, including magnification and malingering).  

The moving party's contentions that entitlement to service 
connection should have been granted for a psychiatric 
disorder, and that a TDIU should have been granted, at best, 
amount to a disagreement with the outcome of the Board's July 
1998 decision, as indicated by the request for the Board to 
"look at all the evidence and make a favorable decision" on 
the motions on appeal.  However, a disagreement with the 
outcome of a decision is not CUE, because a disagreement as 
to how the facts were weighed or evaluated cannot constitute 
a claim of CUE.  38 C.F.R. § 20.1403(d)(3).   

With regard to the additional evidence the veteran has 
submitted in June 1999 for the Board's consideration, the 
only item of such evidence which existed and which appears 
not to have been of record at the time of the July 1998 Board 
decision is an April 1998 consultation sheet.  The other 
submitted items, including an October 4, 1993, VA 
neurosurgery clinic progress note, April 10 and 21, 1992, VA 
neurology consultation entries, a March 22, 1993, VA Medical 
Certificate, and the veteran's written summaries of evidence 
regarding psychiatric disorders and the cervical spine, were 
of record in July 1998.  The controlling regulation, as well 
as case law, provides that the evidence to be reviewed for 
CUE in a prior Board decision must be based on the record and 
the law that existed when that decision was made.  See 
38 C.F.R. § 20.1403(b).  While the April 1998 consultation 
sheet is evidence which was constructively before the Board 
at the time of the July 1998 decision, it reflects only a 
request for consultation, but otherwise contains no clinical 
or medical findings and is of de minimus probative value.  
There is nothing to suggest that this document would have in 
any manner manifestly changed the result of the Board's 
decision. 

The Court has held that where, as in this case, there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated or denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Because the moving party in this case has 
not set forth specific allegations of error of either fact or 
law which would warrant a finding of CUE, or has not set 
forth clearly and specifically how an alleged error of 
failure to consider a VA medical entry showing mild C6-C7 
radiculopathy would have manifestly changed the result of the 
July 24, 1998, Board decision, the Board must now find that 
the motions for revision of the July 24, 1998, decision to 
deny an appeal for entitlement to service connection for an 
acquired psychiatric disorder, including on a secondary 
basis, as well and appeal for entitlement to a TDIU, are 
without legal merit, and must be denied.  38 U.S.C.A. § 7111; 
and 38 C.F.R. §§ 20.1403(a), 20.1404(b).


ORDER

The motions are denied. 


		
	ALAN S. PEEVY
Member, Board of Veterans' Appeals


 


